             Case 7:21-cv-01996-CS Document 12 Filed 04/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ELIZABETH HARDING WEINSTEIN,

                                            Plaintiff,
                                                                        ORDER
        - against -
                                                                 No. 21-CV-1996 (CS)
VILLAGE OF BRIARCLIFF MANOR, et al.,

                                             Defendants.
-------------------------------------------------------------x

Seibel, J.

        WHEREAS Plaintiff Elizabeth Harding Weinstein’s submissions in this matter have

raised the issue of her competency by, among other things, challenging a commitment order

allegedly issued by Village Justice Howard T. Code on March 9, 2021, (see Doc. 5), and her

alleged involuntary commitment at St. Vincent’s Hospital Westchester from March 9, 2021 to

April 2, 2021, (see id.; Doc. 6; Doc. 10 ¶¶ 33-38, 50);

        WHEREAS the Court finds it appropriate given the circumstances to conduct an inquiry

into Plaintiff’s competency and whether it would be appropriate to appoint a guardian ad litem

pursuant to Federal Rule of Civil Procedure 17(c), see Lewis v. Newburgh Hous. Auth., 692 F.

App’x 673, 674-75 (2d Cir. 2017) (summary order), as amended (July 6, 2017), or take other

appropriate measures; and

        WHEREAS the Court finds that Plaintiff’s mental health records from her alleged

involuntary commitment at St. Vincent’s Hospital Westchester are needed to aid in the Court’s

required determination of Plaintiff’s competency, and therefore “the interests of justice

significantly outweigh the need for confidentiality,” N.Y. Mental Hyg. Law § 33.13(c)(1); and
          Case 7:21-cv-01996-CS Document 12 Filed 04/22/21 Page 2 of 2




       WHEREAS a health care provider may disclose protected health information in the

course of a judicial proceeding in response to a court order, see 45 C.F.R. 164.512(e)(1)(i); and

       WHEREAS to the extent that the Court seeks these documents for in camera review,

their confidentiality shall be maintained,

       IT IS HEREBY ORDERED that St. Vincent’s Hospital Westchester shall, no later than

April 29, 2021, submit to the Court for in camera review any and all mental health records

relating to Plaintiff Elizabeth Harding Weinstein dated March 9, 2021 to the present.

       The records shall be delivered directly to my chambers via mail, fax, or personal delivery

at the Hon. Charles L. Brieant Jr. Federal Building and U.S. Courthouse, 300 Quarropas Street,

White Plains, New York 10601.

SO ORDERED.

Dated: April 22, 2021
       White Plains, New York
                                                     ________________________________
                                                          CATHY SEIBEL, U.S.D.J.




                                                    2
